                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                     Western Division
                               Civil Case No. 5:19-cv-249-Fl

 MATTHEW BRADLEY,
       Plaintiff

 v.                                                                       ORDER

 ANALYTICAL GRAMMAR, INC.
     Defendant



        This matter coming before the undersigned on motion of Plaintiff Matthew Bradley for an

additional thirty (30) days, through and including May 28, 2021, within which to designate successor

counsel to replace Mr. Richard Liebowitz, who was disqualified from representing Plaintiff by Order

of this Court [Docket #68], or to file a notice of self-representation; and it appearing that good cause

for the extension of time exists and that counsel for Defendant has consented;

        IT IS ORDERED that the time within which Plaintiff must comply with the Court’s order,

Docket #68, is extended by thirty days, until May 28, 2021.

        SO ORDERED, this the ____ day of April, 2021.

                                                ________________________________________
                                                LOUISE W. FLANAGAN
                                                United States District Judge




          Case 5:19-cv-00249-FL Document 70-1 Filed 04/28/21 Page 1 of 1
